EXHIBIT 10.2

 

THIS NOTE AND THE SHARES OF CAPITAL STOCK ISSUABLE UPON ANY CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE PARENT SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.

  

NATURALNANO, INC.

BITCOIN BIDDER, INC.

 

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

$[_____] 

 

 

June [__], 2014

 

BITCOIN BIDDER, INC., a Nevada corporation (the “Company”) and NATURALNANO,
INC, a Nevada corporation (the “Parent” and, together with the Company, the
“Maker”), for value received, hereby promises to pay to [____] or its assigns
(the “Holder”), the principal amount of [_____] ($_____) (the “Principal
Amount”), together with interest (computed on the basis of a 365-day year for
the actual number of days elapsed) from the date hereof on the unpaid balance of
such Principal Amount from time to time outstanding at the rate of ten percent
(10%) per annum (“Interest”) until paid in full or converted as provided herein.

 

This Note is one of a series of notes is issued pursuant to the terms of the
Securities Purchase Agreement, by and between the Company, the Parent and the
purchasers signatory thereto, including the Holder, dated the date hereof (the
“Purchase Agreement”). Upon the occurrence of a Security Interest Trigger, the
payment of all amounts and all of the Makers’ obligations under this Note are
secured by a first priority security interest in favor of Holder on the Secured
Assets (as defined in the Purchase Agreement) pursuant to the terms of that
certain Security Agreement, dated the date hereof. The rights to the Secured
Assets by the Holder is pari passu to each of the holders of other notes issued
pursuant to the Purchase Agreement. Capitalized terms used herein but otherwise
not defined shall have the definitions ascribed to them in the Purchase
Agreement. 

 

1. Repayment of the Note. The entire Principal Amount and all accrued and unpaid
Interest shall be due and payable on the earlier of (1) the Maturity Date and
(2) the occurrence of an Event of Default (as defined below). “Maturity Date”
shall be defined as the earlier of (i) the Application Payment Refund Date, (ii)
the Second Application Refund Date and (ii) June [__], 2015.

 

2. Prepayment of the Note. The Makers may prepay any outstanding amounts owing
under this Note, in whole or in part, at any time prior to the Maturity Date,
subject to conversions by the Holder, in accordance with Section 3 of this Note.

 

3. Conversion.

 

(a) Optional Conversion. At any time or from time to time and prior to payment
in full of the entire Principal Amount, the Holder shall have the right, at the
Holder’s option, to convert the Principal Amount and accrued Interest thereon,
in whole or in part (the “Conversion Amount”), into shares of common stock, par
value $0.001 per share (the “Common Stock”) of the Parent. The number of shares
of Common Stock to be issued upon a conversion hereunder shall be determined by
dividing the Conversion Amount by $0.001.

 

 
1


--------------------------------------------------------------------------------




 

(b) Conversion Mechanics. In order to convert this Note into Common Stock, the
Holder shall give written notice to the Parent at its principal corporate office
or the notice address provided in this Note (which notice, notwithstanding
anything herein to the contrary, may be given via facsimile, email, or other
means in the discretion of the Holder) pursuant to the forms attached hereto as
Exhibit A (the “Conversion Notice”) of the election to convert the same pursuant
to this section (the date on which a Conversion Notice is given, a “Conversion
Date”). Such Conversion Notice shall state the Conversion Amount and the number
of shares of Common Stock to which the Holder is entitled pursuant to the
Conversion Notice (the “Conversion Shares”). The Parent shall immediately, but
in no event later than five (5) trading days after receipt of a Conversion
Notice (the “Required Delivery Date”), deliver the Conversion Shares to the
Holder.

 

(c) No Fractional Shares. No fractional Conversion Shares shall be issued by the
Parent. In lieu thereof, the shares of Common Stock otherwise issuable shall be
rounded up to the nearest whole Conversion Share.

 

(d) Holder’s Conversion Limitations. The Parent shall not affect any conversion
of this Note, and a Holder shall not have the right to convert any portion of
this Note, pursuant to Section 3 or otherwise, to the extent that after giving
effect to such issuance after conversion as set forth on the applicable
Conversion Notice, the Holder (together with the Holder’s Affiliates, and any
other Persons acting as a group together with the Holder or any of the Holder’s
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation (as defined below). For purposes of the foregoing sentence, the
number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (i) conversion of the remaining, nonconverted portion of this Note
beneficially owned by the Holder or any of its Affiliates and (ii) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Parent (including, without limitation, any other Common Stock equivalents)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Parent is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. To the extent that the limitation
contained in this Section 3(d) applies, the determination of whether this Note
is convertible (in relation to other securities owned by the Holder together
with any Affiliates) and of which portion of this Note is convertible shall be
in the sole discretion of the Holder, and the submission of an Conversion Notice
shall be deemed to be the Holder’s determination of whether this Note is
convertible (in relation to other securities owned by the Holder together with
any Affiliates) and of which portion of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation, and the Parent shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Parent’s most recent periodic or annual report filed with the Commission, as the
case may be, (B) a more recent public announcement by the Parent or (C) a more
recent written notice by the Parent or the Parent’s transfer agent for the
Common Stock setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Parent shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Parent, including this Note, by
the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note. The Holder may increase or decrease
the Beneficial Ownership Limitation provisions of this Section 3(d). Any such
increase will not be effective until the 61st day after such notice is delivered
to the Parent. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.

 

 
2


--------------------------------------------------------------------------------




 

(e) Other Adjustments. If the Parent shall at any time or from time to time
after the Original Issuance Date of this Note, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased.  If the Parent
shall at any time or from time to time after the Original Issuance Date of this
Note, combine the outstanding shares of Common Stock, the applicable Conversion
Price in effect immediately prior to the combination shall be proportionately
increased. Any adjustments under this Section 3(f) shall be effective at the
close of business on the date the stock split or combination occurs. If the
Parent shall at any time or from time to time after the Original Issuance Date,
make or issue or set a record date for the determination of holders of Common
Stock entitled to receive a dividend or other distribution payable in shares of
Common Stock, then, and in each event, the applicable Conversion Price in effect
immediately prior to such event shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, the applicable Conversion
Price then in effect by a fraction:

 

(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

If the Parent shall at any time or from time to time after the Original Issuance
Date of this Note, make or issue or set a record date for the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in other than shares of Common Stock, then, and in each event, an
appropriate revision to the applicable Conversion Price shall be made and
provision shall be made (by adjustments of the Conversion Price or otherwise) so
that the holders of this Note shall receive upon conversions thereof, in
addition to the number of shares of Common Stock receivable thereon, the number
of securities of the Parent which they would have received had this Note been
converted into Common Stock on the date of such event and had thereafter, during
the period from the date of such event to and including the Conversion Date,
retained such securities (together with any distributions payable thereon during
such period), giving application to all adjustments called for during such
period under this Section 3.5(f) with respect to the rights of the Holder;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Conversion Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.

 

If at any time or from time to time after the Original Issuance Date of this
Note there shall be a capital reorganization of the Parent (other than by way of
a stock split or combination of shares or stock dividends or distributions
provided for in this Section 3(f), or a reclassification, exchange or
substitution of shares, or a merger or consolidation of the Parent with or into
another person where the holders of outstanding voting securities prior to such
merger or consolidation do not own over fifty percent (50%) of the outstanding
voting securities of the merged or consolidated entity, immediately after such
merger or consolidation, or the sale of all or substantially all of the Parent’s
properties or assets to any other person (an “Organic Change”), then as a part
of such Organic Change, (A) if the surviving entity in any such Organic Change
is a public company that is registered pursuant to the Exchange Act, and its
common stock is listed or quoted on a national exchange or the OTC Bulletin
Board or OTCQB, an appropriate revision to the Conversion Price shall be made
and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the Holder shall have the right thereafter to convert such
Note into the kind and amount of shares of stock and other securities or
property of the Parent or any successor corporation resulting from Organic
Change, and (B) if the surviving entity in any such Organic Change is not a
public company that is registered pursuant to the Exchange Act of 1934, as
amended, or its common stock is not listed or quoted on a national exchange or
the OTC Bulletin Board or OTCQB, the Holder shall have the right to demand
prepayment of the outstanding principal amount of this Note plus all accrued but
unpaid interest hereon. In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 3(f) with respect to the
rights of the Holder after the Organic Change to the end that the provisions of
this Section 3(f) (including any adjustment in the applicable Conversion Price
then in effect and the number of shares of stock or other securities deliverable
upon conversion of this Note) shall be applied after that event in as nearly an
equivalent manner as may be practicable.

 

 
3


--------------------------------------------------------------------------------




 

(g) Buy-In. In addition to any other rights available to the Holder, if the
Parent fails to cause its transfer agent to transmit via DWAC or transmit to the
Holder a certificate or certificates representing the shares of Common Stock
issuable upon conversion of this Note on or before the Required Delivery Date,
and if after such date the Holder is required by its broker to purchase (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares of Common Stock issuable upon
conversion of this Note which the Holder anticipated receiving upon such
conversion (a “Buy-In”), then the Parent shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of shares of Common Stock issuable
upon conversion of this Note that the Parent was required to deliver to the
Holder in connection with the conversion at issue times (B) the price at which
the sell order giving rise to such purchase obligation was executed, and (2) at
the option of the Holder, either reinstate the portion of the Note and
equivalent number of shares of Common Stock for which such conversion was not
honored or deliver to the Holder the number of shares of Common Stock that would
have been issued had the Parent timely complied with its conversion and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Parent shall be required to pay the Holder $1,000. The
Holder shall provide the Parent written notice indicating the amounts payable to
the Holder in respect of the Buy-In, together with applicable confirmations and
other evidence reasonably requested by the Parent. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Parent’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this Note as
required pursuant to the terms hereof

 

4. Termination of Rights Under this Note. This Note shall no longer be deemed to
be outstanding, and all rights with respect to this Note shall immediately cease
and terminate, upon receipt by the Holder of (i) the Principal Amount
outstanding and all accrued and unpaid Interest thereon, on the Maturity Date
or, (ii) the conversion of the entire Principal Amount and Interest then due
hereunder.

 

5. Taxes or other Issuance Charges. The Parent shall pay any and all taxes or
other expenses that may be payable in respect of any issuance or delivery of the
Conversion Shares.

 

6. Event of Default. (a) Each of the following events, individually, shall
constitute an “Event of Default”:

 

(i) any Maker shall fail to pay any Loan Amount when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(ii) any Maker shall fail to pay any accrued but unpaid interest when and as the
same shall become due and payable;

 

(iii) any Maker shall fail to perform any obligation or pay any fee or any other
amount payable under any of the Transaction Documents, when and as the same
shall become due and payable;

 

(iv) any representation or warranty made by or on behalf of any Maker in or in
connection with any Transaction Document, or in any report, certificate or other
document furnished pursuant to or in connection with any Transaction Document,
shall prove to have been incorrect in any material respect when made or deemed
made or shall be breached;

 

(v) any Maker shall fail to observe or perform any covenant, condition or
agreement contained in any Transaction Document (other than those specified in
clause (i), (ii), and (iii) of this Section 6 and such failure shall continue
unremedied for a period of ten (10) days after notice thereof from Purchaser to
Makers;

 

 
4


--------------------------------------------------------------------------------




 

(vi) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Maker or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Maker or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for ninety (90) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(vii) any Maker shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(vi) of this Section 6, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Maker or for a substantial part of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(viii) any Maker shall be unable, admit in writing its inability, or fail
generally, to pay its debts as they become due;

 

(ix) one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000 shall be rendered against any Maker and the same shall
remain undischarged for a period of twenty (20) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Maker to enforce
any such judgment;

 

(x) any default by any Maker under, or the occurrence of any event of default as
defined in, any other indebtedness owed by any Maker;

 

(xi) any event causing or resulting in the UCC Pledge not to be a first priority
perfected lien on the Secured Assets on or after a Security Interest Trigger;

 

 (xii) any event, transaction, action or omission of or involving any Maker
shall occur which Purchaser reasonably believes will result in a Material
Adverse Effect;

 

(xiii) any of this Agreement or the Note shall cease to be, or shall be asserted
by any Maker or other obligor thereunder not to be, in full force and effect;

 

(xiv) a Change of Control shall occur; or

 

(xv) after a Security Interest Trigger, the Security Agreement and/or any
related documents with respect to the security interest granted in this
transaction shall for any reason fail or cease to create a separate valid and
perfected and first priority lien on the Collateral (as defined in the Security
Agreement) in favor of the Purchaser.

 

(b) Remedies. Notwithstanding anything to the contrary in any Transaction
Document, upon the occurrence of an Event of Default, and in every such event
(other than an event with respect to any Maker described in clauses (vi), (vii)
or (viii) of Section 6, at any time during the continuance of such event,
Purchaser may, at its sole election, by notice to the Makers, declare the Loan
Amount then outstanding to be due and payable in whole (or in part, in which
case any Loan Amount not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the outstanding Loan Amount so
declared to be due and payable, together with all fees and other payment
obligations of the Makers accrued but unpaid under the Transaction Documents,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Company, and
in case of any event with respect to the Company described in clauses (vi),
(vii) or (viii) of Section 6, the Loan Amount then outstanding, together with
all fees and other payment obligations of the Company accrued but unpaid under
the Transaction Documents, shall automatically become due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Makers.

 

 
5


--------------------------------------------------------------------------------




 

7. Non-Waiver. The failure of the Holder to enforce or exercise any right or
remedy provided in this Note or at law or in equity upon any default or breach
shall not be construed as waiving the rights to enforce or exercise such or any
other right or remedy at any later date. No exercise of the rights and powers
granted in or held pursuant to this Note by the Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.

 

8. Waiver by the Makers. The Makers hereby waives presentment, protest, notice
of protest, notice of nonpayment, notice of dishonor and any and all other
notices or demands relative to this Note, except as specifically provided
herein.

 

9. Usury Savings Clause. The Makers and the Holder intend to comply at all times
with applicable usury laws. If at any time such laws would render usurious any
amounts due under this Note under applicable law, then it is the Makers’ and
Holder’s express intention that the Company not be required to pay Interest on
this Note at a rate in excess of the maximum lawful rate, that the provisions of
this Section 9 shall control over all other provisions of this Note which may be
in apparent conflict hereunder, that such excess amount shall be immediately
credited to the balance of the Principal Amount of this Note, and the provisions
hereof shall immediately be reformed and the amounts thereafter decreased, so as
to comply with the then applicable usury law, but so as to permit the recovery
of the fullest amount otherwise due under this Note.

 

10. Holder Not a Stockholder. The Holder shall not have, solely on account of
such status as a holder of this Note, any rights of a stockholder of the Parent,
either at law or in equity, or any right to any notice of meetings of
stockholders or of any other proceedings of the Parent until such time as this
Note has been converted, at which time the Holder shall be deemed to be the
holder of record of the Conversion Shares, as applicable, notwithstanding that
the transfer books of the Parent shall then be closed or certificates
representing such Conversion Shares shall not then have been actually delivered
to the Holder.

 

11. Miscellaneous.

 

(a) Governing Law; Venue. This Note shall be governed by and interpreted in
accordance with the Uniform Commercial Code as from time to time in effect in
the State of Nevada as to matters within the scope thereof, and, with respect to
all other matters, shall be governed by and interpreted in accordance with the
laws of the State of New York, without regard for any conflict of laws. The
Company irrevocably consents to the exclusive jurisdiction of any Federal or
State court of New York sitting in New York County, New York in connection with
any action or proceeding arising out of or relating to this Note, any document
or instrument delivered pursuant to, in connection with or simultaneously with
this Note, or a breach of this Note or any such document or instrument.

 

(b) Successors and Assigns. This Note and the obligations hereunder shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties; provided, however, that neither party may assign any of its rights
or obligations hereunder without the prior written consent of the other, except
that the Holder may assign all or any portion of its rights hereunder to its
Affiliate (as such term is defined in Rule 405 of the Securities Act) without
such consent by giving written notice of such assignment to the
Company. Assignment of all or any portion of this Note in violation of this
Section shall be null and void.

 

(c) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in accordance with Section
7(c) of the Purchase Agreement.

 

 
6


--------------------------------------------------------------------------------




 

(d) Amendment; Waiver. No modification, amendment or waiver of any provision of
this Note shall be effective unless in writing and approved by the Company, the
Parent and the Holder.

 

(e) Invalidity. Any provision of this Note which may be determined by a court of
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invaliding the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

(f) Section and Paragraph Headings. The section and paragraph headings contained
herein are for convenience only and shall not be construed as part of this Note.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE FOLLOWS]

 

 

 
7


--------------------------------------------------------------------------------




 

 

 IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company and the
Parent.

 

BITCOIN BIDDER, INC.

 

By:

Name:

Title:

 

NATURALNANO, INC.

 

By:

Name:

Title:

 

 
8


--------------------------------------------------------------------------------




 

EXHIBIT A

 

 

Date: 

 

NATURALNANO, INC.

763 Linden Avenue

Rochester, NY 14625

Attn: Chief Executive Officer

 

CONVERSION NOTICE

 

The above-captioned Holder hereby gives notice to NaturalNano, Inc., a Nevada
corporation (the “Company”), pursuant to that certain Secured Convertible
Promissory Note made by the Company and the Parent  in favor of the Holder dated
[__], 2014 in the principal amount of $[____] (the “Note”); that the Holder
elects to convert the portion of the Note balance set forth below into fully
paid and non-assessable shares of Common Stock of the Parent as of the date of
conversion specified below.

 

A. Date of conversion: ______________________

B. Conversion #: __________________________

C. Conversion Amount: _____________________

D. Conversion Price: _______________________

E. Conversion Shares: ______________________

F. Remaining Note Balance: _________________

 

Please transfer the Conversion Shares to the undersigned at:

 

Address:

_______________________________

_______________________________

_______________________________

 

Sincerely,

 

By: ____________________________

Name: _________________________          

 

 

 
9


--------------------------------------------------------------------------------




 

 